Citation Nr: 0712132	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  95-38 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for Cowden's disease.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Air Force 
from January 1965 to October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York. 

The veteran's case has been before the Board on several 
occasions, having been remanded in January 1999 for 
additional development, in July 2003 so that the veteran 
could be afforded a Video Conference Hearing, and most 
recently in August 2005 for further evidentiary development.  
All actions required by the remand orders have been 
accomplished and the matter is ripe for appellate review.  

The veteran was afforded a Travel Board Hearing before a 
Veterans Law Judge in September 1998 and, due to the 
subsequent retirement of the Judge, was also afforded a 
Videoconference Hearing before the undersigned Veterans Law 
Judge in May 2005.  Transcripts of the hearings are 
associated with the veteran's claims file.   


FINDING OF FACT

The preponderance of the medical evidence shows that the 
veteran's Cowden's disease, which is a hereditary disorder 
affecting the gastrointestinal tract; was first manifested 
many years post-service and that it is not linked to any 
incident of or finding recorded during service.  


CONCLUSION OF LAW

Cowden's disease was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2006); VAOPGCPREC 67-90 (July 
18, 1990), VAOPGCPREC 82-90 (July 18, 1990). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  At the time of the RO's initial decision, the VCAA had 
not yet been enacted into law.  In an April 2001 letter, 
however, the veteran was notified of the information and 
evidence needed to substantiate and complete his claim.  The 
veteran was specifically informed as to what evidence he was 
to provide and to what evidence VA would attempt to obtain on 
his behalf.  He was also notified of the need to give VA any 
evidence pertaining to his claim.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); see Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
was not accomplished in this case, as the VCAA had not yet 
been enacted at the time of the RO's decision.  Moreover, the 
veteran was provided a VCAA notice letter in April 2001 and 
the claim was readjudicated by VA after such notice was 
furnished.  See Supplemental Statements of the Case (SSOC) 
issued in August 2002 and November 2006; Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of an 
SOC to cure timing of notification defect).  

With respect to the Dingess requirements, the veteran was not 
notified of the evidence necessary to establish a rating and 
an effective date of award should his claim of service 
connection be granted.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  However, as the Board's final decision 
finds that the preponderance of the evidence is against the 
claim for service connection for Cowden's disease, any 
deficiency with respect to notice on how to establish a 
rating or effective date is moot and harmless error.  Id.; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where Board addresses question not 
addressed by agency of original jurisdiction, Board must 
consider whether veteran has been prejudiced thereby); see 
also 38 C.F.R. § 20.1102 (2006).     

In this respect, all the VCAA requires is that the duty to 
notify is satisfied, and that appellants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  The veteran has been 
provided the opportunity to respond to the VCAA letters and 
over the course of the appeal has had multiple opportunities 
to submit and identify evidence and has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA.  

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  That is, there has been no plausible 
showing of how the essential fairness of the adjudication was 
affected.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 
129 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (due process concerns with respect to VCAA notice must 
be pled with specificity).  See also Overton v. Nicholson, 20 
Vet. App. 427 (2006).

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran. A comprehensive examination to evaluate the 
disability at issue was conducted, which resulted in adequate 
findings.  The Board specifically notes that a competent 
opinion has been obtained addressing the question of a nexus 
between Cowden's disease and service and the opinion was 
based upon a review of the record and an examination of the 
veteran.  Under these circumstances, there is no duty to 
provide another examination or medical opinion.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110.  With a chronic disease shown 
as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b).  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support a claim of service connection.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Analysis

The veteran contends that he developed Cowden's disease 
during his active service with the U.S. Air Force.  Cowden's 
disease is defined as  "an autosomal dominant disorder 
comprising a combination of ectodermal, mesodermal, and 
endodermal anomalies, characterized by develepoment of 
multiple hamartomatous lesions, especially in the skin, oral 
mucosa, breast, thyroid, colon, and intestines, and 
associated with a high incidence of malignancies in the 
organs involved."  See Dorland's Illustrated Medical 
Dictionary (30th ed. 2003).  

The service medical records are negative for any findings 
that were attributed to Cowden's disease.  The veteran was 
first diagnosed with Cowden's disease by a private physician 
in July 1993.  Subsequently, the veteran participated in 
studies conducted by the National Institutes of Health (NIH), 
which confirmed that the veteran has this apparently rare 
disease.  The characterization of the disorder as an 
autosomnal dominant hereditary disease is constant at all 
points during his evaluation and treatment.  Congenital or 
developmental defects are normally static conditions which, 
unlike diseases, are incapable of improvement or 
deterioration.  VAOPGCPREC 67-90 (July 18, 1990).  However, 
service connection may be granted for diseases (but not 
defects) of congenital, developmental or familial origin if 
the evidence as a whole shows that the manifestations of the 
disease in service constituted "aggravation" of the disease 
within the meaning of applicable VA regulations.  VAOPGCPREC 
82-90 (July 18, 1990).  Diseases of hereditary origin can be 
considered incurred, rather than aggravated, in service "if 
their symptomatology did not manifest itself until after 
entry on duty."  VAOPGCPREC 67-90 (July 18, 1990).  As 
Cowden's disease is by all accounts hereditary, and it was 
first manifested after service, the question become whether 
it can be linked to some incident of or finding recorded 
during service.  

A search of the veteran's service medical records does not 
include a diagnosis of Cowden's disease.  The veteran did, 
however, have several periods of rectal bleeding and 
underwent a sigmoidoscopy to determine the presence of any 
gastrointestinal abnormality.  The report of a service 
department gastroenterologist, dated in July 1965, states 
that the veteran had a history of an internal hemorrhoid 
which was treated appropriately, and that a sigmoidoscopy 
procedure revealed "a couple of small internal hemorrhoids" 
which might or might not bleed.  Prior to this consult, the 
veteran had been afforded a barium enema procedure which was 
grossly contaminated by fecal matter, making it impossible to 
rule out the presence of a polyp.  The veteran's separation 
physical examination report contains an indication of a 
history of rectal disease (subjectively "checked" by the 
veteran).  Objective examination, however, showed an 
essentially normal gastrointestinal system with asymptomatic 
external hemorrhoids as the only noted aberration.  The Board 
notes that the veteran is service-connected for hemorrhoids, 
a disease separate and distinct from Cowden's disease.  

Turning next to the question of whether there is a nexus 
between the veteran's Cowden's disease and service, to 
include in-service gastrointestinal symptoms and rectal 
bleeding, the Board finds that the preponderance of the 
evidence is against the contended causal relationship.  In a 
November 1998 report of an NIH endocrinologist, it was opined 
that the veteran's in-service complaints and treatment 
between May and September 1965 represented (to a certainty of 
"at least as likely as not") the onset of prodromal 
symptoms of Cowden's disease.  The same physician, however, 
opined that if the veteran had no diagnosis of the condition 
in 1965, and if the tell-tale signs were not present in 
service, than the veteran's bleeding, hemorrhoids, and rectal 
problems would not necessarily indicate the onset of Cowden's 
disease.  Aside from the somewhat equivocal nature of this 
opinion, there is no indication that this clinician reviewed 
the relevant service and post-service medical and laboratory 
records in the claims file.  Nevertheless, as the veteran did 
have lower gastrointestinal symptoms during service, albeit 
attributed at the time to hemorrhoids rather than Cowden's 
disease, the opinion is entitled to some probative value.

Given the fact that the record was devoid of a competent 
opinion based upon a review of the record, the veteran 
received a comprehensive VA gastroenterology examination in 
August 2006 to clarify the etiological origin of his Cowden's 
disease.  In the associated report, the veteran's diagnosis 
of Cowden's was confirmed, and it was found, unequivocally, 
that it did not begin during service.  Specifically, the 
examiner stated that Cowden's disease is characterized by 
hamartomatous papules and polyposis, with any rectal bleeding 
associated with the disorder requiring origination from 
polyposis in the rectosigmoid region.  As two sigmoidoscope 
procedures in service failed to demonstrate the presence of 
such polyps, it was the examiner's opinion that Cowden's 
disease did not manifest in service.  The examiner further 
went on to state that polyps discovered in 1995 were not of 
the type unique to Cowden's disease, and even if they were 
Cowden's-related, it was unlikely to have onset in service 
even at a very slow growth rate.  Additionally, as the 
veteran had a confirmed diagnosis of external hemorrhoids (a 
separate, service-connected condition), the examiner 
determined there to be an alternative, more likely cause for 
the veteran's rectal bleeding.  

The Board finds that the latter opinion is much more 
probative to the nexus question at hand as it was based upon 
a review of the relevant medical evidence in the claims file, 
it followed a thorough gastrointestinal examination, it was 
unequivocal in nature and it was supported by a rationale 
with citation to the clinical record.  There is also a 
significant gap between the veteran's separation from service 
in 1968 and the initial diagnosis of the disease in question.  
With respect to negative evidence, the Court of Appeals for 
Veterans Claims held that the fact that there was no record 
of any complaint, let alone treatment, involving the 
veteran's condition for many years could be decisive. See 
Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), 
[it was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of 
complaints]; see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered in 
weighing the evidence].

Upon consideration of the absence of any findings recorded 
during service that were attributed to Cowden's disease, the 
gap in time between the veteran's separation from service and 
the initial diagnosis of the disease in question, and the 
competent VA gastrointestinal opinion being of considerably 
more weight that the only supportive competent opinion of 
record, the Board concludes that the overwhelming 
preponderance of the evidence is against a finding that the 
veteran's Cowden's disease began during service or is 
causally linked to some incident of active duty.   

In reaching its determination, the Board acknowledges that VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  38 U.S.C.A. § 5107(b); see 
also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).









ORDER

Entitlement to service connection for Cowden's disease is 
denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


